  8:20-cv-00462-JFB-CRZ Doc # 60 Filed: 04/09/21 Page 1 of 1 - Page ID # 2511




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

RIGHT AT HOME, LLC, a Delaware limited
liability company;
                                                                  8:20CV462
                      Plaintiff,

       vs.                                                          ORDER

NEAL GAUDET, an individual; ALYSSA
GAUDET, an individual; and GAUDET &
COMPANY INC., an Alabama corporation;

                      Defendants.



       This matter is before the Court on its own motion. The Court has entered an order

on the parties’ stipulation for entry of a permanent injunction. It appears to the Court that

the dispute between the parties has been resolved. Accordingly,

       IT IS HEREBY ORDERED that

       Within seven days of the date of this order the plaintiff shall show cause why a final

judgment in favor of the plaintiff should not be entered and this case closed.

              Dated this 9th day of April, 2021.


                                                   BY THE COURT:

                                                   s/ Joseph F. Bataillon
                                                   Senior United States District Judge




                                             1
